DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Response to Amendments
   The Amendment filed 3/9/2021 has been entered. Claims 1-3 and 6 were amended, and claims 4-5 were cancelled. Thus, claims 1-3 and 6 are pending in the application. 
Drawings
The drawings are objected to because:
Figs. 1A-12 have unlabeled boxes 1, 16, 17 which should be provided with a descriptive text label (see MPEP 608.02(d)(a)).
Fig. 4D shows a graph in which the x-axis and y-axis do not have labels, and both axes should be provided with labels for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “above 3 micro-seconds” in line 7 is not supported by the Applicant’s original disclosure, and as such is new matter.
Claims 2-3 are rejected due to dependence on a rejected base claim.
Regarding claim 6, the limitation “above 3 micro-seconds” in line 9 is not supported by the Applicant’s original disclosure, and as such is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “the method further comprising” in line 4 is confusing, as claim 1 uses the legal phrase “consisting of” in reference to the claimed method, and as such the phrase “further comprising” renders the scope of the claims unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al. (US 2006/0100552 A1) in view of Haddad et al. (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) and Li et al. (US 6,066,123).
Regarding claim 1, Schultheiss discloses a method of treatment for an adult male patient (a therapeutic treatment to address infertility in men) (title; para. [0042], lines 1-6; para. [0075], lines 1-2) consisting of the steps of: 
activating an acoustic shock wave or pressure pulse generator or source to emit low energy or unfocused acoustic shock waves or pressure pulses (pressure pulse/shock wave generator uses low energy focused or un-focused waves) (abstract; para. [0093]; para. [0116]),
wherein the acoustic shock waves are waves having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 3 micro-
and subjecting genital tissues and reproductive organs to the acoustic shock waves or pressure pulses wherein the genital tissue or reproductive organ is positioned within a path of the emitted shock waves (abstract).
Schultheiss does not disclose the duration of a shock wave being above 3 micro-seconds for the negative part of a cycle, however Schultheiss does disclose the negative part of the cycle is “above some micro-seconds” (Schultheiss; para. [0048]), which implies the negative cycle duration would be above at least 2 micro-seconds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schultheiss method such that the duration of a shock wave is above 3 micro-seconds for the negative part of a cycle as claimed, as suggested by Schultheiss, as it is within the ability of one of ordinary skill in the art to optimize ranges through routine experimentation (see MPEP 2144.05(II)(A)).
Schultheiss does not disclose the method of treatment is for increasing testosterone levels, nor subjecting a testicle through the scrotum to the acoustic shock waves or pressure 
However, Haddad teaches a method of increasing testosterone levels with low-intensity pulsed ultrasound (Haddad; title; Table II; page 14 “Results” section second paragraph) by subjecting a testicle through the scrotum to ultrasound waves stimulating said testicle wherein the testicle is positioned within a path of the emitted waves (Haddad; abstract, lines 1-2). Furthermore, Li teaches ultrasound emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 20mW/cm2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (Haddad, page 13, second paragraph in the “Material and Methods” section; Li, col. 4, lines 41-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to include subjecting a testicle to shock waves or pressure pulses, as taught by Haddad and Li, for the purpose of increasing testosterone levels (Haddad; Table II; page 14 “Results” section second paragraph), thereby treating infertility.
Regarding claim 2, Schultheiss discloses the emitted shock waves or pressure pulses are convergent, divergent, planar or near planar (abstract, lines 9-10).
Regarding claim 3, Schultheiss discloses the emitted shock waves or pressure pulses are convergent having one or more geometric focal volumes or points located at a distance X, X being defined as the distance from an exit window to the one or more focal volumes or points .
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al. (“Absence of Long-Term Gonadotoxicity in Primates Receiving Extracorporeal Shock Wave Application”, see attached article) in view of Schultheiss.
Regarding claim 1, Hellstrom discloses a method of treatment for increasing testosterone levels in an adult male patient (extracorporeal shock wave lithotripsy with variable impact on testosterone) (abstract; page 20, left column, last paragraph) consisting of the steps of:
activating an acoustic shock wave or pressure pulse generator or source to emit acoustic shock waves or pressure pulses (lithotripter for applying the shock waves) (page 18, “Extracorporeal Shock Wave Application” section); 
and subjecting a testicle through the scrotum to the acoustic shock waves or pressure pulses stimulating said testicle (testicle, which is naturally within the scrotum, is subjected to the shock waves) (Fig. 4; page 18, left column, last four lines of the last paragraph).
Hellstrom does not teach emitting low energy or unfocused acoustic shock waves or pressure pulses, the acoustic shock waves are waves having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 3 micro-seconds for the positive part of a cycle and wherein the pressure pulses are an acoustic pulse which includes several cycles of positive and negative pressure with amplitudes of the positive part of such a cycle being above 0.1 MPa and the pressure pulse time duration is from below a 
However, Schultheiss teaches an acoustic shock wave treatment for genital tissue and reproductive organs (Schultheiss; abstract) including emitting low energy or unfocused acoustic shock waves or pressure pulses (pressure pulse/shock wave generator uses low energy focused or un-focused waves) (Schultheiss; abstract; para. [0093]; para. [0116]), the acoustic shock waves are waves have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 3 micro-seconds for the positive part of a cycle and wherein the pressure pulses are an acoustic pulse which includes several cycles of positive and negative pressure with amplitudes of the positive part of such a cycle being above 0.1 MPa and the pressure pulse time duration is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle is in the range of nano-seconds up to several milli-seconds (positive and negative pressure cycles; amplitude above about 0.1 MPa, duration from below 1-3 micro-seconds for positive cycle and above some micro-seconds for the negative cycle, rise times below 100 ns) (Schultheiss; para. [0048]). Furthermore, Schultheiss teaches the negative part of the cycle is “above some micro-seconds” (Schultheiss; para. [0048]), which implies the negative cycle duration would be above at least 2 micro-seconds, thus it is within the ability of one of ordinary skill in the art to optimize this range through routine experimentation to be the claimed about 3 micro-seconds (see MPEP 2144.05(II)(A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hellstrom method’s applied acoustic 
Regarding claim 2, Schultheiss teaches the emitted shock waves or pressure pulses are convergent, divergent, planar or near planar (Schultheiss; abstract, lines 9-10).
Regarding claim 3, Schultheiss teaches the emitted shock waves or pressure pulses are convergent having one or more geometric focal volumes or points located at a distance X, X being defined as the distance from an exit window to the one or more focal volumes or points from the generator or source (distance from exit window 17 to focal point 6) (Schultheiss; Fig. 6; para. [0031], lines 1-4), the method further comprising positioning the testicle at the distance X or less than the distance X from the exit window source (Schultheiss; para. [0031], lines 4-5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss in view of Haddad, Li, and Farber (US 2009/0017107 A1).
Regarding claim 6, Schultheiss discloses a method of treatment for an adult male patient (a therapeutic treatment to address infertility in men) (title; para. [0042], lines 1-6; para. [0075], lines 1-2) consisting of the steps of:
activating an acoustic shock wave or pressure pulse generator or source to emit low energy or unfocused acoustic shock waves or pressure pulses (pressure pulse/shock wave generator uses low energy focused or un-focused waves) (abstract; para. [0093]; para. [0116]),
wherein the acoustic shock waves are waves having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 3 micro-seconds for the positive part of a cycle and wherein the pressure pulses are acoustic pulse 
subjecting genital tissues and reproductive organs to the acoustic shock waves or pressure pulses (abstract), wherein the genital tissue or reproductive organ is positioned within a path of the emitted shock waves (abstract). 
Schultheiss does not disclose the duration of a shock wave being above 3 micro-seconds for the negative part of a cycle, however Schultheiss does disclose the negative part of the cycle is “above some micro-seconds” (Schultheiss; para. [0048]), which implies the negative cycle duration would be above at least 2 micro-seconds. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schultheiss method such that the duration of a shock wave is above 3 micro-seconds for the negative part of a cycle as claimed, as suggested by Schultheiss, as it is within the ability of one of ordinary skill in the art to optimize ranges through routine experimentation (see MPEP 2144.05(II)(A)).
Schultheiss does not disclose testing the testosterone level of a patient prior to treatment to establish a pre-treatment initial baseline testosterone level; testing the testosterone level of the patient within 72 hours after subjecting the testicle to the acoustic 
However, Farber teaches a method of increasing testosterone (Farber; abstract, lines 1-2) which includes establishing a pre-treatment initial baseline testosterone level (baseline testosterone level) (Farber; para. [0059]), as well as testing the testosterone level of the patient after a treatment within 72 hours post treatment (testing testosterone levels within one hour after treatment) (Farber; para. [0059]), and comparing the pre-treatment baseline testosterone level to the testosterone level tested after treatment to establish any increase in testosterone level (post-treatment testosterone levels compared to the baseline showing an increase in testosterone levels) (Farber; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to test the testosterone levels prior to treatment and to test the testosterone levels within 72 hours post treatment, as taught by Farber, for the purpose of being able to compare a patient’s before-and-after treatment testosterone levels so that the degree to which the treatment works can be determined, as well as for determining if there are any short term changes in testosterone.
Schultheiss does not disclose the method of treatment is for increasing testosterone levels, nor subjecting a testicle through the scrotum to the acoustic shock waves or pressure pulses stimulating said testicle to increase testosterone levels, wherein the testicle is positioned within a path of the emitted shock waves. 
However, Haddad teaches a method of increasing testosterone levels with low-intensity pulsed ultrasound (Haddad; title; Table II; page 14 “Results” section second paragraph) by 2 intensity; Li teaches ultrasound pulses with a 1.5 MHz frequency, 0.01-100 ms pulse duration, and 0.01-100 W/cm2 intensity can induce shockwaves) (Haddad, page 13, second paragraph in the “Material and Methods” section; Li, col. 4, lines 41-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schultheiss to include subjecting a testicle to shock waves or pressure pulses, as taught by Haddad and Li, for the purpose of increasing testosterone levels (Haddad; Table II; page 14 “Results” section second paragraph), thereby treating infertility.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Schultheiss and Farber.
Regarding claim 6, Hellstrom discloses a method of treatment for increasing testosterone levels in an adult male patient (extracorporeal shock wave lithotripsy with variable impact on testosterone) (abstract; page 20, left column, last paragraph) consisting of the steps of:
testing the testosterone level of a patient prior to treatment to establish a pre-treatment initial baseline testosterone level (baseline measurement of serum testosterone) (abstract); 

and subjecting a testicle through the scrotum to the acoustic shock waves or pressure pulses stimulating said testicle (testicle, which is naturally within the scrotum, is subjected to the shock waves) (Fig. 4; page 18, left column, last four lines of the last paragraph);
and comparing the pre-treatment baseline testosterone level to the testosterone level tested after treatment to establish any increase in testosterone level (sequential studies on measurements done at 6-week intervals for 9 months) (abstract).
Hellstrom does not teach emitting low energy or unfocused acoustic shock waves or pressure pulses, the acoustic shock waves are waves having amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns with a duration of a shock wave being below 3 micro-seconds for the positive part of a cycle and wherein the pressure pulses are an acoustic pulse which includes several cycles of positive and negative pressure with amplitudes of the positive part of such a cycle being above 0.1 MPa and the pressure pulse time duration is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle is in the range of nano-seconds up to several milli-seconds.
However, Schultheiss teaches an acoustic shock wave treatment for genital tissue and reproductive organs (Schultheiss; abstract) including emitting low energy or unfocused acoustic shock waves or pressure pulses (pressure pulse/shock wave generator uses low energy focused or un-focused waves) (Schultheiss; abstract; para. [0093]; para. [0116]), the acoustic shock waves are waves have amplitudes above 0.1 MPa and rise times of the amplitude are below 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hellstrom method’s applied acoustic shock wave parameters to be as claimed, as taught by Schultheiss, for the purpose of applying shock waves to a patient which are additionally capable of treating infertility or impotence (Schultheiss; abstract).
Hellstrom does not disclose testing the testosterone level of the patient within 72 hours after subjecting the testicle to the acoustic shock waves or pressure pulses.
However, Farber teaches a method of increasing testosterone (Farber; abstract, lines 1-2) which includes testing the testosterone level of the patient after a treatment within 72 hours 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hellstrom to test the testosterone levels within 72 hours post treatment, as taught by Farber, for the purpose of determining if there are any short term changes in testosterone.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
On page 6-8 of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a), (b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. However, the newly amended claims present new 35 U.S.C. 112(a), (b) issues as detailed in the rejections above.
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Schultheiss reference does not teach treating the testicles directly through the scrotum as claimed in claims 1 and 6. The Examiner agrees, which is why the references of Haddad and Li were used to teach that limitation as detailed in the rejections above.
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that both Haddad uses ultrasonic waves, not acoustic shock waves or pressure pulses, and so cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. While Haddad only mentions using ultrasonic waves, Li is used to link ultrasonic waves of Haddad to acoustic shock waves for treating tissues. Li does this by teaching ultrasound pulses with a 1.5 2 intensity can induce shockwaves deep in tissue (Li, col. 4, lines 41-57). Haddad teaches generating ultrasound pulses with a 1.5MHz frequency, 1KHz repetition rate which is equivalent to a 1 msec pulse duration, and a 20mW/cm2 intensity for their method of treating testicles (Haddad, page 13, second paragraph in the “Material and Methods” section), which falls within the boundaries set forth by Li. Thus, the Haddad ultrasound pulses would induce shock waves deep in the treated tissue according to Li. Therefore, shock waves are used on the tissue of the testicles during the treatment taught by Haddad, and so the combination of both Haddad and Li references can be used to teach the claims.
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Haddad reference had no effect on testosterone in mature adult rats, and thus cannot be used to teach increasing testosterone. However, the Examiner respectfully disagrees. Haddad showed success in increasing testosterone in prepubertal rats (Haddad; Table II; page 14 “Results” section second paragraph). There are certain diseases, such as Kallmann syndrome, in which a human adult male would never have completed puberty (i.e. prepubertal) and as such have lower levels of testosterone. It would have been obvious to one of ordinary skill in the art to combine the Schultheiss, Haddad, and Li references in order to try to treat those adults. Additionally, there is a species difference between rats and humans, which means there could potentially be different biological responses to stimuli. Thus, it would have been obvious to one of ordinary skill in the art to combine the Schultheiss, Haddad, and Li references and repeat an experiment similar to the one described in Haddad to see if a healthy adult human male could have their testosterone level affected by the invention.
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that Li teaches how to enhance drug delivery which is not allowed in the Applicant’s claimed invention, and thus Li cannot be used as a teaching reference. However, the Examiner respectfully disagrees. Li is not being used to teach drug delivery enhancement. Rather, Li is only used to link the treatment of Haddad using ultrasound waves to an acoustic wave treatment, as previously explained above. Thus, Li can still be used to teach the claimed invention.
On page 13 in the second paragraph of the Applicant’s remarks, the Applicant argues that Farber teaches drug delivery which is not allowed in the Applicant’s claimed invention, and thus Farber cannot be used as a teaching reference. However, the Examiner respectfully disagrees. The Farber reference is used only to teach the idea of comparing pre-and post-treatment testosterone measurements when performing a testosterone increasing treatment. Farber is not being used to teach using drugs to increase testosterone. Regardless, in any treatment directed to increasing a level of a hormone in the body, with or without drugs, it would be advantageous to take a pre-treatment baseline for comparison to post-treatment levels so that a physician can know if or how well a treatment works for a specific patient. Thus, Farber can still be used to teach the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785